Title: To George Washington from John Hancock, 3 October 1775
From: Hancock, John
To: Washington, George



Sir
Philadelphia Octor 3d 1775

The Congress have this Day order’d Three Hundred Thousand Dollars in Addition to the Seven hundred Thousand to be Sent to the Paymaster for the use of the Army under your Command, which the Committee appointed to Confer with you have taken Charge of, and of which I have inform’d the Pay Master General.
By order of Congress I inclose you several Resolutions enter’d into by them; with respect to the severall matters mention’d in your Letter I must Refer you to the Committee of Congress who are instructed to Confer with you on the particular Subjects.
Should the Commissions Transmitted you by Fessenden not be sufficient, upon the first Notice I will forward the Number you Require. I have the honour to be, Sir Your most Obedt servt

John Hancock Presidt

